Exhibit 10.2

 

NORTHERN TERRITORY OF AUSTRALIA

 

AGREEMENT

 

THIS AGREEMENT is made the

 

day of

 

2006.

 

BETWEEN:

 

the NORTHERN TERRITORY OF AUSTRALIA care of the Department of Primary Industry
Fisheries and Mines, of Centrepoint Building, The Mall, Darwin in the Northern
Territory of Australia (“the Territory”)

 

AND:

 

VISTA GOLD AUSTRALIA PTY LTD (A.C.N. 117 327 509) the registered office of which
is situate at c/- Whittens Lawyers, Level 30, Piccadilly Tower, 133 Castlereagh
Street, Sydney in the State of New South Wales (“Vista Gold”)

 

AND:

 

VISTA GOLD CORP, a company continued under the laws of the Yukon Territory,
Canada and having its principal executive offices at Suite 5, 7961 Shaffer
Parkway, Littleton, Colorado USA 80127, the registered office of which is
situated at 200-204 Lambert Street, Whitehorse, Yukon Territory, Canada YIA 3T2
(“the Guarantor”)

 

RECITALS:

 

A.           The Mt Todd Gold Mine Site (Mt Todd) near Katherine in the Northern
Territory of Australia, was a major mining operation conducted over a period of
approximately seven (7) years by several different operators and was operated
pursuant to the terms of Mineral Leases issued pursuant to the Mining Act and
numbered MLN 1070, 1071 and 1127(“the Mineral Leases”).

 

B.            In 2000, mining activity at Mt Todd ceased. On 5 July 2000,
voluntary administrators were appointed to General Gold Operations Pty Ltd (“the
Operator”) pursuant to the Corporations Act.

 

C.            Pegasus Gold Australia Pty Ltd (Subject to Deed of Company
Arrangement) (“the Mortgagee”) conducted a sale of assets at Mt Todd, and the
Territory purchased a number of items of capital equipment located on the site. 
The Mt Todd site and the equipment have, since that time, been operated and
maintained by the Territory.

 

D.            Vista Gold has entered into or intends to enter into an agreement
with the Mortgagee for the purchase by Vista Gold of 100% of the Mineral Leases.

 

E.            The Territory acknowledges the special interest of the Jawoyn
people in the land on which Mt Todd is situated, and notes that Vista Gold has
entered or intends to enter into an agreement with the Jawoyn Association
Aboriginal Corporation in respect of the use of the land.

 

F.            The Territory and Vista Gold now wish to record the terms of their
agreement, under which they will each occupy Mt Todd for the purpose of each of
them carrying out their respective activities with the intention that the site
will be rehabilitated consistent with currently accepted standards and that
exploration and mining activities will resume on the site.

 

--------------------------------------------------------------------------------


 

G.            The objectives of the Territory in entering this agreement are as
follows:

 

(a)           to maximise the opportunities available for the Mineral Leases, in
order to benefit stakeholders and Territorians;

 

(b)           to ensure that the site is managed so that there is minimal or no
adverse impact on the environment, by the orderly management of the fire and
water management and security at the Mt Todd site while Vista Gold undertakes
studies and reviews with a view to recommencing mining at Mt Todd;

 

(c)           the long term successful rehabilitation of the Mt Todd site,
either through successful mining operations to be undertaken by Vista Gold or
another mining company, or by the Territory;

 

(d)           to ensure that the Territory can continue to undertake such
studies as are necessary in order to determine the appropriate means of long
term rehabilitation of the site;

 

(e)           for a third party to assume the role of operator of the Mineral
Leases and allow the Territory to continue in its regulatory role consistent
with the Mining Management Act.

 

H.            The objectives of Vista Gold in entering this agreement are as
follows:

 

(a)           to undertake studies and exploration with a view to determining
whether Mt Todd can be the subject of viable mining operations;

 

(b)           to develop Mt Todd at such time when an appropriate combination of
gold prices, costs and technology will permit the safe and profitable
development of the ore body for all parties;

 

(c)           to work with the Jawoyn Association Aboriginal Corporation and the
Territory to improve environmental protection at the mine site; and

 

(d)           to work with the Jawoyn Association Aboriginal Corporation
cooperatively and transparently to develop the natural resources of the Mineral
Leases, to acquire potential future exploration licences and to ensure the
appropriate use and protection of the Jawoyn Association Aboriginal Corporation
freehold land covering these areas.

 

I.             The Territory has agreed to continue to operate and manage the
Mineral Leases for a period of twelve (12) months to 31 December 2006, in order
to enable an orderly transfer of this function to Vista Gold.  From 1 January
2007, Vista Gold shall assume full responsibility for operation and management
of the site including (without limitation) the provision of adequate security on
site, fire and water management and the conduct of all repairs and maintenance
of NT Assets.

 

J.             The Guarantor has agreed to guarantee all of the obligations of
Vista Gold under this Agreement.

 

2

--------------------------------------------------------------------------------


 

K.            The Territory acknowledges that Vista Gold has indicated that it
will, in conjunction with the Jawoyn Association Aboriginal Corporation, make a
proposal for exploration of areas surrounding Mt Todd and which are presently
the subject of a reserve from occupation pursuant to section 178 of the Mining
Act.

 

THE PARTIES AGREE as follows:

 

1.         DEFINITIONS

 

1.1        In this Agreement unless the contrary intention appears the following
definitions shall apply:

 

“Business Day” means any day other than a weekend or public holiday in the
Northern Territory;

 

 “Commencement Date” means 1 January 2006;

 

“Confidential Information” means any information or material relating to this
Agreement provided by or for one party to the other party, including but not
limited to:

 

(a)  any information that by its nature is confidential;

 

(b)       any information designated as confidential by the party by or for whom
the information is provided; and

 

(c)        any information that the recipient of the information knows is
confidential,

 

but excludes:

 

(i)         any information which is part of the public domain at the time of
disclosure or which becomes publicly available other than through a breach of
this Agreement; or

 

(ii)        any information which is already in the possession of a party at the
date of disclosure from sources independent of this Agreement and without an
obligation of confidence on the recipient of that information;

 

“First Renewal Period” means the period of five (5) years from the expiry of the
Term;

 

 “Initial Period” means the period from the Commencement Date until 31 December
2006;

 

 “Law” means the general law applying to the Northern Territory of Australia,
together with all statutes (Commonwealth State and Territory) in force from time
to time in the Northern Territory, including all subordinate legislation of
every kind;

 

“Mining Management Plan” means a Mining Management Plan under Division 3 Part 4
of the Mining Management Act;

 

3

--------------------------------------------------------------------------------


 

 “Notice” means a written notice given by Vista Gold to the Territory which
gives the Territory thirty (30) days notice that Vista Gold intends to take over
and assume the management, operation and rehabilitation of Mt Todd;

 

“NT Assets” means the fixtures, fittings and items of equipment listed in
Schedule A to the Agreement.

 

“Payment” means the payment to be made to the Territory by Vista Gold pursuant
to clause 10 of this Agreement;

 

“Prior Intellectual Property” means the intellectual property in all of the
documents, reports and other material in the possession of the Territory at the
date of this Agreement, and which the Territory has or will make available to
Vista Gold.

 

“Second Renewal Period” means the period of three (3) years from the expiry of
the First Renewal Period;

 

“Site Entry Conditions” means the conditions set out in Schedule C to this
Agreement.

 

“Site Manager” means the person (if any) nominated by Vista Gold to the
Territory in writing to be the Site Manager for Mt Todd.

 

“Term” means the period of five (5) years commencing on the Commencement Date;

 


2.         INTERPRETATION

 

2.1        In the interpretation of this Agreement unless such interpretation
shall be excluded by or repugnant to the context:

 

(a)        words importing the singular number include the plural number and
vice versa;

 

(b)       words importing any gender shall include all other genders;

 

(c)        “person” includes a corporation;

 

(d)       all references to statutes shall also refer to statutes amending or
re-enacting or replacing the statutes referred to and shall include a reference
to all Proclamations Orders in Council regulations rules by-laws ordinances and
any other instruments and directions (if any) made thereunder;

 

(e)        “Dollar,” “$,” or “currency” refers to the Australian dollar;

 

(f)        all covenants warranties undertakings and agreements herein shall if
entered into by more than one (1) person be deemed to be joint and several;

 

4

--------------------------------------------------------------------------------


 

(g)       recitals, headings and sub-headings have been included for ease of
reference only and this Agreement is not to be construed or interpreted by
reference to such headings or sub-headings;

 

(h)       any Schedules to this Agreement shall be read and construed as part of
this Agreement.

 

3.         CONDITION PRECEDENT

 

This Agreement shall have no force or effect and shall not be binding on any
party unless and until it is signed by all parties, and the Mineral Leases are
wholly owned by Vista Gold, by no later than 30 March 2006.  For the purposes of
this clause the registration of transfer of leases need not be effected by
30 March 2006.

 


4.         TERM OF AGREEMENT

 

4.1        This Agreement will commence on the Commencement Date and expire on
31 December 2010 unless sooner determined or terminated in accordance with this
Agreement.

 

4.2        The Territory hereby grants to Vista Gold a right of renewal of this
Agreement for the First Renewal Period subject to:

 

(a)        compliance by Vista Gold with all material terms of this Agreement;
and

 

(b)       if Vista Gold can show that it is technically feasible for the viable
commercial development and mining of the Mt Todd gold ore bodies within a
reasonable period of time.

 

4.3        The Territory may, upon application by Vista Gold made not less than
six (6) months before the expiry of the First Renewal Period, and at its sole
discretion in all things, grant to Vista Gold the Second Renewal Period.

 

5.         ACKNOWLEDGEMENT OF INTEREST OF THE JAWOYN PEOPLE

 

The parties acknowledge and agree that the Jawoyn People have a special interest
in the land on which the Mt Todd site is situated, and acknowledge that Vista
Gold has entered into or intends to enter into an agreement with the Jawoyn
Association Aboriginal Corporation in respect of use of the land.

 

6.         PARTICIPATION BY VISTA GOLD AS AN OBSERVER FOR THE MT TODD REFERENCE
GROUP

 

The Territory will procure that Vista Gold will be entitled to attend meetings
of the Mt Todd Reference Group as an observer.

 


7.         OBLIGATIONS OF THE PARTIES

 

7.1        Obligations of the Territory during the Initial Period

 

(a)        In consideration of the Payment being made in accordance with clause
10 hereof, the Territory will operate and manage Mt Todd for

 

5

--------------------------------------------------------------------------------


 

the Initial Period in an environmentally sound manner and in accordance with all
Laws and policies of the Territory.

 

(b)       The obligation to operate and manage includes (but is not necessarily
limited to):

 

(i)         provision of adequate security on site;

 

(ii)        fire and water management;

 

(iii)       the conduct of all repairs and maintenance of the NT Assets to
appropriate standards such that the mechanical equipment is kept in sound
operating condition.

 

7.2        Obligations of Vista Gold during the Term

 

Vista Gold must, at its own cost:

 

(a)  within the Initial Period:

 

(i)         undertake a comprehensive technical and environmental review of Mt
Todd, and deliver to the Territory a report detailing as a minimum:

 

(A)      current site environmental conditions;

 

(B)       identifying and prioritising a program to continue the stabilization
of the environmental conditions and to minimise offsite contamination;

 

(C)       examining the condition of important physical assets on the site and
reviewing the steps necessary to preserve them;

 

(ii)        undertake a review of the water management plan and make
recommendations for future implementation;

 

(iii)       provide a report to the Territory detailing all available mineral
resources, mine planning and metallurgical information gathered from and in
respect of previous operators.  This report must contain a preliminary
feasibility study of the re-start of operations examining important technical,
economic and environmental considerations.

 

(b)       not later than six (6) months prior to the end of the Term:

 

(i)         prepare and provide to the Territory a technical and economic
feasibility study for the potential development of Mt Todd.  The study must be
conducted by independent consultants to international technical security
commission standards for such studies and will:

 

(A)      examine all technical economic and environmental issues;

 

6

--------------------------------------------------------------------------------


 

(B)       estimate site rehabilitation costs with and without any proposed new
operations to be conducted on the site;

 

(C)       consider any new exploration information generated by Vista Gold
during the Term;

 

(D)       consider current proven technologies and potential technologies which
may be developed in the reasonably foreseeable future, that is, within the Term
and the First Renewal Period;

 

(ii)        prepare and provide to the Territory a comprehensive report
including the results of all exploration activities at Mt Todd during the Term;

 

(c)       on each anniversary of the Commencement Date throughout the Initial
Period, Term, First Renewal Period and the Second Renewal Period,

 

(i)         prepare and provide to the Territory a report detailing the results
of all exploration and other activities at Mt Todd during the previous year; and

 

(ii)        a comprehensive plan for all activities planned at Mt Todd during
the forthcoming year (including an exploration plan in accordance with clause
12).

 

7.3        Obligations of Vista Gold Concerning Insurance

 

As and from the Commencement Date, Vista Gold must take out and maintain during
the Term and, if applicable, the First Renewal Period and the Second Renewal
Period in the joint names of Vista Gold and the Territory, insurance policies
with a reputable insurance company conducting business in the Northern
Territory, covering the following risks:

 

(a)        liability under the Work Health Act for Vista Gold’s full liability
thereunder;

 

(b)       liabilities of the public for an amount of not less than Twenty
Million Dollars ($20,000,000.00) in respect of accidents arising out of, or in
the ordinary course of, or caused by the execution of the Works or the
occupation of the Site by Vista Gold.

 

Vista Gold must ensure that all its sub-contractors and consultants take out and
maintain in force valid and enforceable insurance policies of the types referred
to in this clause where the same are not covered in their totality by the
policies taken out by Vista Gold.

 

Vista Gold must produce to the Territory promptly upon request copies of all
policies and, as a separate obligation, will provide to the Territory
certificates of currency in respect of each policy as and when they are renewed.

 

7

--------------------------------------------------------------------------------


 

7.4       Obligation for Vista Gold to operate after Initial Period

 

(a)       At the expiry of the Initial Period, Vista Gold will, in addition to
any other statutory or other obligations, operate and manage Mt Todd in an
environmentally sound manner and in accordance with all laws and policies of the
Territory and otherwise to the standard and using the skill and resources that
would be applied by a prudent mine operator;

 

(b)       The obligation to operate and manage includes (but is not necessarily
limited to):

 

(i)         provision of adequate security on site;

 

(ii)        fire and water management;

 

(iii)       the conduct of all repairs and maintenance of the NT Assets to
appropriate standards such that the mechanical equipment is kept in sound
operating condition, having regard to their condition at the date of the
expiration of the Initial Period.

 

(c)        the obligations in this clause 7.4 do not include rehabilitation of
Mt Todd, which obligations are dealt with in clause 11.

 

8.         OWNERSHIP AND MAINTENANCE OF MOVABLE ASSETS

 

It is acknowledged and agreed by the parties that the NT Assets are and remain
at all times the property of the Territory, notwithstanding that the same may be
fixed to the land.

 

The Territory hereby grants to Vista Gold an exclusive licence to use the NT
Assets other than the shed currently occupied by the Territory during the period
from the end of the Initial Period for the Term and, if applicable the First
Renewal Period and the Second Renewal Period, in consideration of the payment by
Vista Gold to the Territory of One Dollar ($1.00) (if demanded).

 

After the expiration of the Initial Period, subject to the provisions of clause
13, Vista Gold must undertake all repairs and maintenance of the NT Assets,
having regard to their condition as at the expiration of the Initial Period,
other than the shed, and if applicable, the First Renewal Period and the Second
Renewal Period.

 

Vista Gold acknowledges that the Territory will continue to use and maintain the
shed which is currently occupied by the Territory for the purposes of carrying
out activities in accordance with clause 11.  In the event that the Territory
does not need to utilise the whole of the shed for this purpose, the Territory
may by agreement with Vista Gold, make any surplus space available to Vista
Gold.

 

Vista Gold acknowledges that the items of plant and equipment at Mt Todd listed
in Schedule B to this Agreement are not the property of the Territory and which
the Territory has no power to deal with.  The Territory reserves the right to
permit the owner of any such items to enter Mt Todd at any reasonable time

 

8

--------------------------------------------------------------------------------


 

within the Initial Period subject to prior written notice to Vista Gold to
remove them.

 

9.         FUTURE USE OF MATERIAL ON SITE

 

The parties acknowledge that there is present at Mt Todd certain materials, such
as water, scats and a mineral stock pile, which may be needed by the Territory
in order to undertake rehabilitation works.  The parties agree to work
cooperatively with one another to agree upon the manner in which this material
can be used by the Territory for this purpose, without unreasonably negatively
impacting upon Vista Gold’s proposed use of the Mt Todd site.

 

If either the Territory or Vista Gold have any proposal to use material at the
Mt Todd site, the party wishing to use the material will provide one (1) month’s
prior written notice to the other party in order to provide that party with an
opportunity to comment or to be consulted on the proposal to use the material.

 

10.       PAYMENT DURING THE INITIAL PERIOD

 

10.1      Subject to the provisions of 10.2 hereof, Vista Gold shall pay to the
Territory the total of the Territory’s actual costs and expenses of and
incidental to the management and operation of Mt Todd for the Initial Period.

 

10.2      It is acknowledged by the parties that the estimate of the Territory’s
costs in the Initial Period at the Commencement Date is approximately
$375,000.00 per annum (calculated exclusive of GST).  Notwithstanding the
obligation of Vista Gold contained in clause10.1, the parties agree that the
maximum of the Payment for the Initial Period will be Three Hundred and Seventy
Five Thousand Dollars ($375,000.00) plus any applicable GST.

 

10.3      Unless otherwise agreed by the parties, the Territory must submit to
Vista Gold, on a quarterly basis, an itemised statement of estimated costs that
will be incurred in the following quarter and submit it together with a tax
invoice prepared in accordance with clause 21 for payment by Vista Gold.

 

10.4      Vista Gold shall, within fourteen (14) days of receipt of the itemised
statement of estimated costs, pay the amount of the estimate to the Territory.

 

10.5      At the conclusion of the Initial Period, the Territory must provide to
Vista Gold an itemised reconciliation of the actual costs and expenses of and
incidental to the management and operation of Mt Todd for the Initial Period
with the sum paid by Vista Gold to the Territory.  Any surplus shall be paid by
the Territory to Vista Gold, and any shortfall up to the maximum of Three
Hundred and Seventy Five Thousand Dollars ($375,000.00) plus GST, shall be
payable by Vista Gold to the Territory.

 


11.           REHABILITATION

 

11.1         The Territory acknowledges its commitment to the community to
rehabilitate Mt Todd.  The Territory intends (but is not bound to) carry out

 

9

--------------------------------------------------------------------------------


 

a range of environmental and other studies as recommended to the Territory or
otherwise determined by the Territory to be of some assistance in determining
the appropriate rehabilitation tasks for the Mt Todd site, together with such
works as the Territory deems reasonably necessary and desirable for the
Territory in respect of the long term rehabilitation of the Mt Todd site (“the
Works”).

 

11.2         The Territory shall, on each anniversary of the Commencement Date,
provide a reasonably detailed report to Vista Gold of the Works carried out by
the Territory in the previous twelve (12) months together with a reasonably
detailed plan of the Works proposed for the following twelve (12) months.

 

11.3         Vista Gold hereby grants to the Territory its employees,
contractors and agents a non-exclusive licence to enter exit and remain on the
Mt Todd site for the purpose of the Territory carrying out the Works.  The
Territory will provide Vista Gold with written notice at least twenty (20) days
prior to any Works commencing which will employ at the site more than ten (10)
employees or Works which may interfere with ongoing activities by Vista Gold.

 

11.4         At any time after the expiry of the Initial Period the Territory
acknowledges and agrees to comply and agrees to cause its officers, servants,
agents and contractors to comply with the Site Entry Conditions.

 

11.5         Notwithstanding any provision to the contrary in any of the Mineral
Leases, the Mining Act, the Mining Management Act, or any other legislation, the
Territory acknowledges and agrees that Vista Gold has no obligations in respect
of the rehabilitation of the Mt Todd site, insofar as the rehabilitation
obligations relate to any pre-existing environmental condition as at the
Commencement Date.  Vista Gold agrees and acknowledges that it has full
responsibility for any environmental conditions that occur subsequent to the
Commencement Date, other than any environmental conditions caused by the
Territory, and except as otherwise expressly provided in clause 11.6.

 

11.6         The parties acknowledge that, in spite of the best endeavours by
Vista Gold, the pre-existing environmental conditions at Mt Todd as at the
Commencement Date could be exacerbated by factors outside of the control of the
parties, or unknown to the parties at the Commencement Date, such as
extraordinary weather conditions.  Consistent with the position that Vista Gold
has no obligations in respect of the rehabilitation of the Mt Todd site, insofar
as the rehabilitation obligations relate to any pre-existing environmental
conditions as at the Commencement Date, the Territory agrees that, if there is a
claim made against Vista Gold or the Guarantor as a result of the exacerbation
of pre-existing environmental condition as at the Commencement Date, the
Territory will bear the cost of such claim, provided that Vista Gold has used
its best endeavours to prevent the exacerbation, and Vista Gold has complied
with its obligations under clause 7.4.

 

10

--------------------------------------------------------------------------------


 

11.7         In the event that, notwithstanding clause 11.5, the Territory
enforces any of the provisions of the Mining Act, Mineral Leases or Mining
Management Act to require Vista Gold to conduct any rehabilitation activities in
respect of pre-existing environmental conditions as at the Commencement Date,
except as otherwise specifically provided for by this Agreement, the Territory
shall reimburse Vista Gold the cost of compliance.  Provided that Vista Gold
shall not be forced to pay more than Two Hundred and Fifty Thousand Dollars
($250,000.00) without reimbursement from the Territory within seven (7) days of
a claim being made to the Territory by Vista Gold.

 

12.        EXPLORATION ACTIVITY

 

Vista Gold shall, within six (6) months of the Commencement Date, provide to the
Territory a reasonably detailed exploration plan which is designed to evaluate
the gold potential of the site.

 

The plan shall describe a year by year phased exploration program with each
successive phase modified by the results of the preceding phases.  The first
year’s program will primarily consist of compiling and evaluating all available
historical exploration records.  Based on this evaluation, follow up activities
such as Geochemistry and Geophysics or prospecting-level drilling will be
undertaken, followed by drilling at appropriate locations and densities to
adequately evaluate the potential.

 

Vista Gold shall undertake exploration activities in accordance with the
exploration plan.

 

If, in the reasonable opinion of the Territory, the exploration plan provided by
Vista Gold is not sufficient to evaluate the gold potential of the site within
the Term, the Territory shall provide Vista Gold with a written notice detailing
the reasons why the Territory is of the view that the exploration plan is not
sufficient, and Vista Gold shall revise and resubmit its exploration plan to the
Territory for the Territory’s review.  If Vista Gold and the Territory are
unable to agree on a plan, the plan will be submitted to dispute resolution as
provided for in clause 17.4(b) of this Agreement.

 

Vista Gold acknowledges that any exploration activity proposed to be carried out
by it at Mt Todd must be the subject of a Mine Management Plan first approved by
the Minister pursuant to the Mining Management Act, and appropriate security
being provided in respect of same.

 

13.        MINING ACTIVITY

 

13.1      Vista Gold may, (but is not obliged to), at any time during the Term,
the First Renewal Period or Second Renewal Period give Notice to the Territory
that it wishes to commence mining activity at Mt Todd.

 

13.2      Upon expiry of the Notice period, the Territory will:

 

(b)       transfer the NT Assets to Vista Gold upon such terms and conditions as
the Territory and Vista Gold may agree, or, failing agreement, as determined by
an Independent Valuer;

 

11

--------------------------------------------------------------------------------


 

(c)        promptly commence to transfer to Vista Gold the rehabilitation,
management and operational activities being carried out by the Territory with a
view to effecting a seamless transition to Vista Gold of all rights duties and
obligations of the Territory in respect of Mt Todd.

 

13.3      Upon expiry of the Notice Period, Vista Gold must take over and assume
full responsibility for all management, operational and rehabilitation works at
Mt Todd, including without limitation any activity previously being undertaken
by the Territory, and all risk in respect of Mt Todd will thereupon pass to
Vista Gold, and the relief from the obligation to undertake rehabilitation and
the other provisions of clause 11 shall cease to apply.

 

13.4      All rehabilitation works carried out by Vista Gold pursuant to this
clause will be at the sole cost of Vista Gold.

 

13.5      Vista Gold acknowledges that any mining activity proposed to be
carried out by it at Mt Todd must be the subject of a Mine Management Plan first
approved by the Minister pursuant to the provisions of the Mining Management
Act, and appropriate security being provided in respect of same.  Vista Gold
further acknowledges that Vista Gold will be solely responsible for obtaining
any or all approvals required for the conduct of mining or exploration activity,
including any environmental approvals required pursuant to the Environmental
Assessment Act or any other relevant environmental laws.

 

14.       INTELLECTUAL PROPERTY

 

The Territory is and remains at all times the owner of the Prior Intellectual
Property.

 

Each of the Territory and Vista Gold will be the owner of the intellectual
property in any studies, or works that they each carry out during the Term, or
where applicable, the First Renewal Period or the Second Renewal Period.

 

Each of the Territory and Vista Gold grant to the other a perpetual
non-exclusive licence to use the intellectual property in any studies or works
that they each carry out during the Term, or where applicable, the first Renewal
Period or Second Renewal Period.  Vista Gold acknowledges that, in the event
that this Agreement expires or is otherwise earlier terminated, the Territory
may make any or all intellectual property publicly available or available to
persons with an interest in the Mt Todd site.

 

15.       LOCAL INDUSTRY PARTICIPATION

 

15.1         Vista Gold acknowledges the importance placed by the Territory upon
local industry participation for economic and social development reasons and the
parties acknowledge the need for a co-operative approach taken to engaging local
industry.

 

12

--------------------------------------------------------------------------------


 

15.2         Vista Gold agrees to:

 

(a)           prepare a local industry participation plan for any proposed
mining activities at Mt Todd (the “Industry Participation Plan”).  The Industry
Participation Plan shall contain the following elements:

 

(i)            project description;

 

(ii)           an outline of how services and labour will be utilised (including
opportunities for local participation through all tiers supply chain, estimated
local employment during construction and operation, and proposed work force
operations in the Northern Territory;

 

(iii)          an outline of proposed enhancements to business and industry
capability (including skills development, research and development,
opportunities for networks and alliances, encouragement of international quality
standards, use of proven emerging technologies and materials, and integration of
local industry and to global supply chains);

 

(iv)          an outline of regional economic development benefits;

 

(v)           proposals for indigenous participation;

 

(vi)          a communications strategy; and

 

(vii)         a reporting methodology (including a proposed framework for
reporting against key elements of the Industry Participation Plan, and a
schedule of reports and submissions;

 

(b)           consult with the relevant Department during the preparation of the
Industry Participation Plan; and

 

(c)           submit the Industry Participation Plan to the Territory for
endorsement by the relevant Minister.

 

15.3         Vista Gold agrees not to commence, authorise or in any way allow to
commence, any mining at the Mt Todd site prior to endorsement of the Industry
Participation Plan in accordance with this Agreement, provided that endorsement
shall not be unreasonably withheld.

 

15.4         When carrying out any work at the Mt Todd site Vista Gold agrees
to, if it is reasonable and economically practical to do so and that provided
that local industry participants are suitably technically qualified, use its
best endeavours to:

 

(a)           use labour available within the Northern Territory;

 

(b)           provide employment, training and contracting opportunities to
indigenous people, particularly the Jawoyn People.

 

13

--------------------------------------------------------------------------------


 

(c)           use the services of suitably qualified engineers, surveyors,
architects and other professional consultants, experts, project managers,
manufacturers, suppliers and contractors resident and/or available in the
Northern Territory;

 

(d)           when preparing specifications, calling for tenders and letting
contracts for works, ensure that suitably qualified suppliers and contractors
within the Northern Territory are given a reasonable opportunity to tender or
quote; and

 

(e)           ensure that their contractors, when preparing specifications,
calling for tenders and letting contracts for works, give suitably qualified
suppliers and contractors within the Northern Territory a reasonable opportunity
to tender or quote.

 

15.5         Vista Gold agrees to engage with the Northern Territory Industry
Capability Network (“NTICN”) to:

 

(a)           if appropriate, enter into arrangements for the secondment of
NTICN personnel to the Mt Todd Project on a part-time or other basis to assist
with the identification of local industry suppliers as part of the procurement
processes for the project; and

 

(b)           facilitate the implementation of the Industry Participation Plan.

 

15.6         The Territory agrees to use its reasonable endeavours to work with
Vista Gold in respect of local industry participation and such work may include,
if appropriate and without limitation:

 

(a)           participation in or the coordination of industry briefings;

 

(b)           implementation of a project awareness campaign targeted at local
industry; and

 

(c)           working with local industry to improve business capabilities.

 

15.7         Vista Gold must, in every contract entered into with a third party
in connection with Mt Todd, for the supply of services, labour, works or
materials for the purposes of the project, require a condition in such contract
that the third party will:

 

(a)           undertake the same local industry participation obligations as
Vista Gold set out in this Deed; and

 

(b)           report to Vista Gold concerning the implementation of its local
industry participation obligations.

 

15.8         Vista Gold agrees to consult with NTICN on a regular basis to
discuss:

 

(a)           forward planning of contracts;

 

(b)           contracts to be awarded; and

 

(c)           contracts previously awarded.

 

14

--------------------------------------------------------------------------------


 

15.9         Vista Gold agrees to prepare and submit yearly reports to the
Territory, with the first report to be submitted twelve (12) months from the
date on which this Agreement is executed, which must include:

 

(a)           evidence of Vista Gold’s implementation of the requirements set
out in this Agreement; and

 

(b)           a copy of any report received by Vista Gold from a third party.

 

16.        INDEMNITIES

 

(a)        Subject to sub-clause (b), the Territory shall indemnify and keep
indemnified Vista Gold and the Guarantor from and against any and all
liabilities, claims, demands, proceedings, penalties, damages, losses, costs,
charges and expenses whatsoever suffered by Vista Gold or the Guarantor as a
result of the Territory’s negligence or breach of the terms of this Agreement
during the Initial Period, and thereafter in relation to any breach of clause
11.

 

(b)        Any liability of the Territory arising under this clause shall be
reduced proportionately to the extent that Vista Gold has caused or contributed
to the negligence or breach.

 

(c)        Vista Gold shall indemnify and keep indemnified the Territory from
and against any and all liabilities, claims, demands, proceedings, penalties,
damages, losses, costs, charges and expenses whatsoever suffered by the
Territory as a result of Vista Gold’s negligence or breach of the terms of this
Agreement during the Term and, if applicable, the First Renewal Period and the
Second Renewal Period.

 

(d)        Any liability of Vista Gold arising under this clause shall be
reduced proportionately to the extent that the Territory has caused or
contributed to the negligence or breach.

 

17.        DISPUTE RESOLUTION

 

17.1      Before court or arbitration proceedings (other than for urgent
interlocutory relief) may be commenced or this Agreement may be terminated
pursuant to clause 18.1(b), the following steps must be taken to attempt to
resolve any dispute that arises out of or in connection with this Agreement
(including any dispute as to the validity, breach or termination of the
Agreement) or as to any claim in tort, in equity or pursuant to any statute.

 

17.2      Notice (the “Notice of Dispute”) must be given in writing by the party
claiming that a dispute has arisen to the other party or parties to this
Agreement, specifying the nature of the dispute.

 

17.3      Upon receipt of the Notice of Dispute, the parties must attempt to
agree upon an appropriate procedure for resolving the dispute.

 

17.4      If, within ten (10) Business Days of receipt of the Notice of Dispute
the dispute is not resolved or an appropriate alternative dispute resolution
process is not agreed, then the parties (or either of them) must:

 

15

--------------------------------------------------------------------------------


 

(a)        if the dispute is not of a technical nature, refer the dispute to a
mediator agreed between them or failing agreement appointed by the President for
the time being of the Law Society of the Northern Territory for facilitation of
mediation in accordance with mediation rules to be nominated or set down by the
mediator.  The parties must co-operate with the mediator as facilitator.   The
costs of the mediation will be borne equally between the parties; or

 

(b)       If the dispute is of a technical nature, refer the dispute to an
independent expert agreed between them or failing agreement appointed by the
Branch Chairman of the Australasian Institute of Mining and Metallurgy — Darwin
Branch or such other person of a similar standing as agreed by the parties.  The
expert must have reasonable qualifications including commercial and practical
experience in the area of the dispute.  The expert is authorised to inform
himself or herself independently as to the facts to which the dispute relates,
receive submissions, statements and documents and act upon same, consult with
other qualified persons and take such measures as he or she thinks to expedite
the resolution of the dispute.  The person appointed as an expert under this
clause is deemed not to be an Arbitrator but an expert in the law relating to
arbitration, including the Commercial Arbitration Act will not apply to him or
her in his or her determination.  The final determination of the expert will be
final and binding upon the parties.  The costs of the expert and any advisers to
the expert will be born by the parties equally.

 

17.5      This clause will survive the performance of the Agreement and its
termination.

 

18.       DEFAULT TERMINATION AND EXPIRY

 

18.1      This Agreement may be terminated, with written notice to the other
party:

 

(a)        immediately by the Territory if Vista Gold or the Guarantor has an
application or order made, or a resolution passed for its deregistration or
winding up, goes into voluntary administration or enters a deed of company
arrangement, liquidation, stops payments of its debts or is unable to pay its
debts within the meaning of the Corporations Law, is placed under official
management or has a Receiver, Manager or Inspector appointed over any of its
assets;

 

(b)       by either the Territory or Vista Gold if the Territory or Vista Gold
(as the case may be) has committed a breach of any of its obligations under this
Agreement and the Territory or Vista Gold (as the case may be) has served on the
other party a notice stating that it is a notice under this clause and giving
the party such reasonable period of time (which shall be no less than three (3)
months and no more than six (6) months) that is necessary to remedy or rectify
the breach and, at the expiry of that period of notice, the breach has not been
rectified to the satisfaction of the relevant party.

 

16

--------------------------------------------------------------------------------


 

(c)        by Vista Gold upon the giving of twelve (12) months notice (or such
longer or shorter time as the parties may agree) of its intention to terminate
the agreement.

 

18.2      Termination or Expiry of this Agreement:

 

(a)        does not affect any rights or obligations which may have accrued
prior to termination or cessation and which remain unsatisfied; and

 

(b)       shall not affect any provision of this Agreement which is expressed to
come into effect on, or to continue in effect after, that termination or
cessation.

 

18.3      Upon termination or expiry of this Agreement Vista Gold may, by notice
in writing given to the Territory within three (3) months of the termination or
expiry of this Agreement, elect to retain the Mineral Leases (MLN 1070, 1071 and
1127), in which case Vista Gold shall assume all of the obligations of the
holder of the Mineral Leases including, without limitation, the obligation to
fully rehabilitate the Mt Todd site consistent with currently accepted
standards, or in the event that Vista Gold does not so elect, Vista Gold shall,
at the option of the Territory:

 

(a)        transfer the Mineral Leases (MLN 1070, 1071 and 1127) to a nominee
nominated by the Territory; or

 

(b)       surrender the mineral leases by lodging a written notice in accordance
with section 70 of the Mining Act, or in such other method as may be directed by
the Territory.

 

18.4      This clause will survive the expiry or earlier termination of this
Agreement.

 

19.        ASSIGNMENT OR TRANSFER OF MINERAL LEASES

 

Vista Gold agrees that it shall not assign or transfer its rights or obligations
under this Agreement or any of them without the prior written consent of the
Minister.  For the purposes of this clause Vista Gold assigns its rights and
obligations under the Agreement if there is a change in control or ownership of
Vista Gold.

 

The Territory shall not unreasonably withhold consent to an assignment or
transfer provided that:

 

(a)        the Territory is reasonably satisfied as to the financial and
business capacity of the proposed transferee;

 

(b)        Vista Gold remedies any default under this Agreement of which prior
written notice has been given to Vista prior to transfer; and

 

(c)        the transferee enters into a further agreement with the Territory
concerning the matters contained in this Agreement on terms and conditions
reasonably acceptable to the Territory.

 

17

--------------------------------------------------------------------------------


 

20.        NOTICES

 

20.1      All notices, approvals, consents, demands or other communications
required or permitted to be given under this Agreement must be in writing and
served:

 

(a)        personally;

 

(b)       by pre-paid certified post; or

 

(c)        by facsimile transmission,

 

at the address of the party set out below or at such other address as a party
may have substituted for it by written notice to the other.

 

20.2      A notice, approval consent, demand or other communication is deemed to
be given by the sender and received by the addressee, if:

 

(a)        given by delivery in person, when delivered to the addressee;

 

(b)       sent by mail, on the second Business Day from and including the date
of posting; or

 

(c)        sent by facsimile, on receipt of a complete and correct transmission
report by the sender and if received by the addressee before 4.00pm (addressee’s
time) on a Business Day on that day otherwise it is deemed to be received at
9.00am on the next following Business Day in the place of receipt.

 

20.3      For the purposes of this Clause the address for service of each party
is as follows:

 

(a)  the Territory

 

Department of Primary Industry Fisheries and Mines

GPO Box 3000

DARWIN   NT   0801

 

Attention:

 

Chief Executive

 

 

 

Telephone:

 

(08) 8999 5598

Facsimile:

 

(08) 8999 5191

 

 

(b)       Vista Gold

 

c/- Whittens Lawyers

Level 30, Piccadilly Tower

133 Castlereagh Street

SYDNEY   NSW   2000

 

Attention:

 

 

 

 

 

Telephone:

 

(02) 9264 2216

Facsimile:

 

(02) 9283 1970

 

18

--------------------------------------------------------------------------------


 

(c)        Vista Gold Corp

 

7961 Shaffer Parkway

Suite 5

Littleton, CO 80127

 

Attention: 

 

Mike Richings

Telephone:

 

720-981-1185

Facsimile:

 

720-981-1186

 

20.4         Any change to the details specified in this clause must be advised
to the other party by certified or registered mail within seven (7) days of the
change.

 

21.        GOODS AND SERVICES TAX

 

21.1      For the purposes of this Clause unless the context otherwise
requires:-

 

(a)        “GST” means any tax imposed on Supply by or through the A New Tax
System (Goods and Services Tax) Act 1999 (“the Act”) and any related Tax
Imposition Act.  Where any other term is used in this clause which is defined in
the Act it shall have the meaning which it bears in the Act, or (if the term is
not defined in the Act) the meaning which it bears in any related Tax Imposition
Act;

 

(b)       “GST Rate” means the percentage amount of GST payable determined under
section 9-70 of the Act as amended from time to time; and

 

(c)        “Input Tax Credit”, “Recipient”, “Supplier” and “Supply” and have the
meaning they bear in the Act.

 

21.2      The parties acknowledge that the consideration under this Agreement is
exclusive of GST.

 

21.3      The Supplier and the Recipient agree that in the case of a Supply
which is a taxable Supply the consideration payable to the Supplier will be
increased by an amount equal to the GST payable on the Supply where GST is
calculated using the GST Rate applicable at the time of the Supply.

 

21.4      The Supplier shall provide the Recipient with a tax invoice and/or
adjustment notes in relation to the Supply prior to an amount being paid by the
Recipient under this Agreement and shall do all things reasonably necessary to
assist the Recipient to enable it to claim and obtain any Input Tax Credit
available to it in respect of a Supply.

 


22.           CONFIDENTIAL INFORMATION

 

22.1      Each party must hold all Confidential Information of the other party
in confidence and must not make any use of it, except for the purposes of

 

19

--------------------------------------------------------------------------------


 

performing its obligations or exercising its rights under this Agreement and
must not disclose or permit or cause the Confidential Information of the other
party to be disclosed to any person, except:

 

(a)        as authorised by the other party under this Agreement;

 

(b)       to its employees, to the extent needed to perform their obligations
under this Agreement;

 

(c)        disclosure as required by Law or by applicable Canadian or United
States Federal, Provincial or State law or Regulatory Authorities, or by the
Toronto Stock Exchange or the American Stock Exchange; and

 

(d)       disclosure by the Territory to Ministers, Cabinet and the Legislative
Assembly of the Northern Territory.

 

22.2      The parties acknowledge and agree that this Agreement is not
Confidential Information, and that it is intended that this Agreement be made
public.

 

23.        INSPECTION OF RECORDS AND AUDIT RIGHTS

 

23.1      The Territory shall make records and data brought into being in
respect of Mt Todd (with the exception of any records or data the subject of
legal professional privilege or which would be exempt from disclosure pursuant
to the provisions of the Information Act (NT) available for inspection by Vista
Gold to enable Vista Gold to carry out its initial studies and to more fully
understand the history and nature of the land management and environmental
issues pertaining to the site.

 

23.2      Upon receipt of a request in writing from Vista Gold, the Territory
must allow an appropriately qualified person (“Auditor”) to conduct an audit on
behalf of Vista Gold to be performed at reasonable times during normal business
hours.  Such Auditor may be an independent auditor engaged by Vista Gold, and
the costs of any such audit shall be borne by Vista Gold.

 

23.3      The Territory must:

 


(A)        PROVIDE THE AUDITOR WITH ACCESS TO ITS PREMISES AND TO THE RECORDS
AND DATA CREATED AND KEPT PURSUANT TO CLAUSE 23.1 DURING THE TERM TO ENABLE THE
CONDUCT OF THE AUDIT; AND

 


(B)       PERMIT THE AUDITOR TO MAKE COPIES OF ANY SUCH RECORDS OR DATA.

 

24.        FORCE MAJEURE

 

24.1         If a party is unable to wholly or in part carry out its obligations
due to acts of God, strikes, lockouts or other industrial disturbances, war,
unavoidable accident or flood then the other party shall give the affected party
notice thereof and, insofar as is known, the probable extent to which it will be
unable to perform or will be delayed in performing such

 

20

--------------------------------------------------------------------------------


 

obligation, whereupon such obligation shall be suspended so far as it is
affected by such cause.

 

24.2         Once such cause has ended, the obligated party must resume carrying
out all acts which it would have been liable to carry out had the cause not
intervened.

 

24.3         The obligated party shall take all reasonable steps to ameliorate
and eliminate the intervening event and resume performance as promptly as
practicable.

 

24.4         Costs incurred by a party by reason of a force majeure event under
clause 24.1 shall be borne by the obligated party.

 

24.5         Notwithstanding anything herein to the contrary, if an intervening
event persists for longer than thirty (30) days then either party may terminate
this Agreement by notice to the other in writing.

 

25.        COMPLIANCE WITH LAWS

 

The parties shall comply with the Law as in force in the Territory from time to
time.

 

26.        COSTS AND STAMP DUTY

 

The parties shall each pay their own costs of and incidental to the negotiations
for and the preparation and execution this Agreement but any stamp duty payable
on this Agreement shall be borne by Vista Gold.

 

27.        ENTIRE AGREEMENT

 

This Agreement terminates and supersedes all previous written and oral
agreements and understandings between the parties with regard to the matters
dealt with in this Agreement.

 

28.        COUNTERPARTS

 

This Agreement may be signed in any number of counterparts and all such
counterparts when taken together shall constitute one instrument.

 

29.        AMENDMENTS

 

No alteration, addition or amendment shall be made to this Agreement other than
in writing signed by each of the parties.

 

30.        WAIVER

 

30.1      A party to this Agreement cannot allege or purport to rely upon a
waiver of any breach of or non-compliance with any warranty, term or condition
of this Agreement unless that wavier is in writing and signed by the party
against whom that waiver is claimed.  A waiver of any breach of or
non-compliance will not be deemed to be a waiver of any other or subsequent
breach or non-compliance.

 

21

--------------------------------------------------------------------------------


 

30.2      A failure or delay in exercise, or partial exercise, of a right ,
power or privilege arising from a breach of or non-compliance with any warranty,
term or condition of this Agreement does not result in a waiver of that right,
power or privilege.

 

31.        ASSIGNMENT

 

A party shall not assign or otherwise deal with this Agreement or any right
under this Agreement without the prior written consent of the other party which
consent may not be unreasonably withheld.

 

32.        SEVERABILITY

 

If a court determines that a word, phrase, sentence, paragraph or provision in
this arrangement is unenforceable, illegal or void then it shall be severed and
the other provisions of this arrangement shall remain operative.

 

33.        JURISDICTION AND PROPER LAW

 

This Agreement shall be governed by and construed in accordance with the law for
the time being in force in the Northern Territory and the parties hereto submit
to the exclusive jurisdiction of the Supreme Court of the Northern Territory at
Darwin in respect of all matters arising hereunder or related hereto.

 

34.        FURTHER ACTS

 

Each party will promptly do and perform all acts and execute and deliver all
documents (in a form and context reasonably satisfactory to that party) required
by Law or by applicable Canadian or United States Federal, Provincial or State
law or Regulatory Authorities, or by the Toronto Stock Exchange or the American
Stock Exchange or reasonably requested by the other party to give effect to this
Agreement.

 

35.        GUARANTEE AND INDEMNITY

 

35.1         The Guarantor:

 

(a)           gives this guarantee and indemnity in consideration of the
Territory agreeing to enter into this Agreement; and

 

(b)           acknowledges incurring obligations and giving rights under this
guarantee and indemnity for valuable consideration received from the Territory.

 

35.2         The Guarantor unconditionally and irrevocably guarantees the due
and punctual performance of the Guaranteed Obligations.

 

35.3         If Vista Gold does not duly and punctually perform the Guaranteed
Obligations in accordance with the terms of this Agreement then the Guarantor
agrees to perform the Guaranteed Obligations on demand from the Territory
(whether or not demand has been made on Vista Gold).  A demand may be made at
any time and from time to time.

 

22

--------------------------------------------------------------------------------


 

35.4         As a separate undertaking, the Guarantor indemnifies the Territory
against all liability or loss arising from, and any costs, charges or expenses
incurred in connection with, the Guaranteed Obligations not being duly and
punctually performed because of any circumstance whatsoever.

 

35.5         This guarantee and indemnity is a continuing security and extends
to all money payable under this guarantee and indemnity and to all of the
Guaranteed Obligations.  The Guarantor waives any right it has of first
requiring the Territory to proceed against or enforce any other right, power,
remedy or security or claim payment from Vista Gold or any other person before
claiming from the Guarantor under this guarantee and indemnity.

 

35.6         The liabilities under this guarantee and indemnity of the Guarantor
as guarantor, principal debtor, principal obligor or indemnifier and the rights
of the Territory under this guarantee and indemnity are not affected by anything
which might otherwise affect it at law or in equity including, without
limitation, one or more of the following:

 

(a)           the Territory or another person granting time or other indulgence
to, compounding or compromising with or releasing Vista Gold; or

 

(b)           acquiescence, delay, acts, omissions or mistakes on the part of
The Territory; or

 

(c)           any variation or novation of a right of the Territory, or
alteration of this Agreement or a document, in respect of Vista Gold.

 

35.7         As long as the Guaranteed Obligations or any of them remain
unperformed, the Guarantor may not, without the consent of the Territory:

 

(a)           make a claim or enforce a right (including, without limitation, a
mortgage, charge or other encumbrance) against Vista Gold or its property; or

 

(b)           prove in competition with the Territory if a liquidator,
provisional liquidator, official manager or trustee in bankruptcy is appointed
in respect of Vista Gold or Vista Gold is otherwise unable to pay its debts when
they fall due.

 

35.8         The Guarantor represents and warrants that its obligations under
this guarantee and indemnity are valid and binding and that it does not enter
into this guarantee and indemnity in the capacity of a trustee of any trust or
settlement.

 

35.9         For the purposes of this guarantee and indemnity “Guaranteed
Obligations” means all express or implied obligations of Vista Gold to the
Territory in connection with this Agreement, or any transaction or variation
agreed to, or contemplated by it, or collateral thereto.

 

23

--------------------------------------------------------------------------------


 

EXECUTED by the parties as an Agreement.

 

 

SIGNED by the HON KONSTANTINE
VATSKALIS MLA, Minister for Mines and
Energy for and on behalf of the
NORTHERN TERRITORY OF

)
)
)
)

 







AUSTRALIA in the presence of:

)

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE COMMON SEAL of VISTA GOLD AUSTRALIA PTY LTD
(A.C.N. 117 327 509) was hereto affixed in accordance with its Constitution in
the
presence of:


)
)
)
)

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director / Secretary

 

 

 

 

 

 

 

 

 

 

 

THE COMMON SEAL of VISTA GOLD CORPORATION was hereto affixed in the
presence of:

)
)
)
)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Director / Secretary

 

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NT ASSETS

 

Description

 

Infrastructure

 

 

 

RP1 to RP7 pumping system

 

•      Approximately 3.2km of poly pipeline (350mm diameter)

 

•      VSU YF61 20044 Toya Denki variable speed unit

 

•      Electric motor (stainless steel) 150kw 4 Pole Toshiba 3 Phase

 

•      Various lengths of spare pipeline laying along the length of the existing
pipeline.

 

 

 

RP7/Raw Water (RW) pumping circuit, including:

 

•      1.6km of 560mm diameter pipeline running around the base of the tails dam
from the raw water dam to the decant pond, including all valves, flanges and 7
lengths of spare pipeline laying near the existing pipeline

 

•      RW pumps being 2 x Ingersoll Rand Decant Water Pumps, type 10x8x13
powered by Teco 75 kw motor with fittings, gates, valves, suction hose, pontoon
and flow meters

 

•      Decant Pond pumps being 2 x Thompson Kelly & Lewis Hydro-Titan Raw Water
Pumps, including motors, fittings, gate, valves and flow controls

 

•      1x Header Tank

 

•      Pipeline from booster pump to the plant consisting of approximately 3.4km
of poly pipe of 450mm diameter

 

•      Pipeline from decant pond to the plant similarly consists of
approximately 3.4km of poly pipe of 450mm diameter

 

 

 

Heap leach pumping system to RP7 including pipe work of various diameters
connecting cells 1,2,3 and 4 inclusive (including all pumps, valves, goose
necks, manifolds and filters)

 

•              Distribution lines of various diameters across the Heap Leach pad
and all equipment within the boundaries of the Heap Leach

 

•              Cell 1 Pump – 1 x Flygt 37kw submersible pump

 

25

--------------------------------------------------------------------------------


 

 

 

•      Cell 4 Pump – 1 x 55kw submersible pump

 

•      Pipeline from Heap Leach to Barren Pond (RP5) and from Barren Pond (RP5)
to Heap Leach consisting of two separate lines being a mixture of poly and steel
pipe of approximately 1km each

 

•      The Barren Pond including liner, surrounding fence etc

 

•      Poly pipeline from Barren Pond (RP5) to RP7 which includes all valves,
fittings etc of approximately 1.5km in length and approximately 450mm in
diameter

 

•      Poly pipeline from Heap Leach to RP7 which includes all valves, fittings
etc of approximately 0.5km in length and approximately 350mm and various
diameters

 

•      Poly pipeline from Heap Leach to RP7 which includes two separate lines of
165mm and 200mm diameter and approximately 0.25km in length each

 

 

 

RP2 pumping system including pumps pipes and valves:

 

•      1 x 55kw stainless steel submersible pump

 

•      poly pipeline of approximately 0.8km in length from RP2 to RP5 (Batman
Pit) of various diameters

 

•      poly pipeline of approximately 1km in length from RP2 to RP7 (Tails Dam)
of various diameters.

 

 

 

Irrigation/Watering System located on the Western side of PR7, being the
evaporation system which includes:




 

•      approximately 0.2km of 200mm diameter poly pipeline

 

•      various diameter and lengths of poly pipeline distributing water via
sprinkler heads and associated spare poly pipeline valves, flanges etc located
near existing system

 

 

 

Spares

 

removed from existing stores and relocated to seatainer and locked in old
cyanide compound.

 

 

 

Tools required to help in the

 

•      HF630 Fusionmaster poly pipe

 

26

--------------------------------------------------------------------------------


 

maintenance of the different systems

 

welding machine

 

•      FW225 Fielder poly pipe welding machine

 

•      Denyo diesel welder/generator (TLW38055WK)

 

 

 

Substation 111




 

•      Low voltage switchgear equipment no 1300-MCC-103 and shelter

 

•      Wilson 1500 kVA 11 KV-415 transformer equipment no TX117

 

 

 

Substation 109 (Decant Pond)




 

•      Low voltage switchgear equipment no 2100-MCC-115 and shelter-skid mounted
(not including telemetry equipment already sold)

 

•      Wilson 500 kVA 11 KV-415 transformer equipment no 2100-TX-115

 

 

 

Substation 06 (Heap Leach)

 

•      Low voltage switchgear equipment no 04-MCC-08, skid mounted

 

•      Wilson 750 kVA 11 KV-415 transformer equipment no 04-TX-07

 

 

 

Substation 03




 

•      Low voltage switchgear equipment no 05-MCC-04 and building, not including
VS drive owned by DME and telemetry equipment already sold

 

•      Wilson 750 kVA 11 KV-415 transformer equipment no 05_TX04

 

 

 

Genset




 

•      Diesel Generator set, skid mounted (asset 5-16)

 

•      Alternator: Magnamax Model No 573RSL4032BP530W, Serial No YA 387 205101
650 KVA, 240/415 volt

 

•      Prime Mover: Detroit Diesel V8 engine model no 80837416 Spec L12253 Unit
No 08VE154379, Serial No 9830922ser# in enclosed cabinet, skid base with

 

27

--------------------------------------------------------------------------------


 

 

 

inbuilt fuel tank, model 572RSL4024BP/533W,(OSGE01)

 

 

 

Substation 00



 

•      Hi voltage switchgear equipment no 10-SB-01 and building with tripping
power supply.

 

 

 

Used raw water tank

 

•      Plant No 1720-TK-151 with all remaining appurtenances mounted on it as of
deed date.

 

 

 

Pipes and Associated Infrastructure

 

•      All pipe and pipe fittings on Site

 

 

 

Electrical Infrastructure

 

•      Power line to stacker

 

•      Power line (11kv) adjacent decant pond.

 

•      415 V Turkey Nest Transformer

 

•      Substations – Bores 1,6 &10

 

•      Lightening Tower

 

 

 

Buildings

 

•      Front Gate Demountable

 

•      Telephone Exchange Building & equipment owned by APL

 

 

 

Tanks

 

•      Cyanide Tanks (3)

 

•      Lime Silo

 

•      Cement Silo

 

•      Thickener Overflow Slurry Tank

 

 

 

General

 

•      Fencing Around Tailings Dam

 

•      Septic Systems (2) and Septic Head

 

•      Wooden Sleepers Adjacent to Stacker Area

 

•      Site Access Gate

 

•      Turkeys Nest Liner

 

•      RP5 Liner and RP6 Liners and associated infrastructure

 

•      Pipework and equipment associated with heapleach and decant not mentioned
in contractual purchases

 

28

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Third Party owned assets

 

3RD PARTY

 

DESCRIPTION OF PLANT AND EQUIPMENT

 

 

 

Tanami Gold NL

 

•      Carbon in Leach Tanks (9)

 

•      Flotation Building Inclusive of tanks

 

 

 

Crusher Services International

 

•      Lay down Area adjacent Heap Leach

 

 

 

Carol Davis

 

•      Garden Shed on Road to Stacker

 

 

 

Colin Freeman

 

•      Stores Holding yard contents owned by Colin Freeman – now apparently
removed

 

•      Shed (formerly substation) 101

 

•      Shed (formerly substation) 102

 

•      Shed (formerly substation) 105

 

•      Shed (formerly substation) 107

 

29

--------------------------------------------------------------------------------


 

SCHEDULE C

 

SITE ENTRY CONDITIONS

 

The Territory acknowledges and agrees that:

 

1.             At any time during which The Territory, its officers, servants,
agents or contractors are on the grounds comprising the Mine:

 

(a)           with the exception of mining officers acting pursuant to the
Mining Management Act, they will follow the directions and instructions given by
security personnel, Vista Gold and the officers, servants, agents and
contractors of Vista Gold;

 

(b)           no alcohol, firearms, or pets are permitted on the Mine site;

 

(c)           persons under the age of 16 years will not be permitted on the
Mine site.

 

2.             When undertaking any major dismantling (being work which involves
the disassembly of equipment, structures and buildings or the use of elevated
platforms, work baskets or the handling of hazardous substances):

 

(a)           only the Territory, its officers, servants, agents or contractors
who have completed an OH & S and environmental pre-qualification to the
satisfaction of the Vista Gold shall be permitted on the Mine site;

 

(b)           minimum clothing requirements are steel toed boots, long trousers,
sleeved shirt, safety helmet, glasses and such other personal protective
equipment as directed by Vista Gold or its officers, servants, agents or
contractors;

 

(c)           the sequence of any dismantling will be determined and controlled
by Vista Gold so as to ensure the orderly dismantling and removal of any
equipment, structures and buildings situated on the Mine site.

 

3.             In the context of any mobile plant sought to be brought onto the
Mine site by or on behalf of the Territory:

 

(a)           all mobile plant will be inspected by the Vista Gold’s servants,
agents or contractors and will only be permitted on site in the absolute
discretion of Vista Gold;

 

(b)           cranes and forklifts must be certified in accordance with the
requirements of the NT Work Health Authority;

 

(c)           all lifting equipment, including chains, slings and shackles shall
carry current certification from a National Association of Testing Authority
registered tester;

 

30

--------------------------------------------------------------------------------


 

(d)           the operators of equipment must hold a certification (from the NT
Work Health Authority or other appropriate interstate statutory authority)
relevant to the equipment which is being operated and demonstrate a level of
competency to the satisfaction of Vista Gold.

 

4.             At all times, The Territory, its officers, servants, agents and
contractors shall comply with all applicable statutory and regulatory
requirements relevant to their attendance on the Mine site, including those
contained in the Mining Act and the Mining Management Act and the regulations or
other instruments created under, or to give force to, those Acts.

 

31

--------------------------------------------------------------------------------


 

 

BETWEEN:

 

 

 

 

 

NORTHERN TERRITORY OF AUSTRALIA

 

 

 

 

 

(“the Territory”)

 

 

 

 

AND:

 

 

 

 

 

VISTA GOLD AUSTRALIA PTY LTD

 

(A.C.N. 117 327 509)

 

 

 

 

 

(“Vista Gold”)

 

 

 

 

AND:

 

 

 

 

 

VISTA GOLD CORP

 

 

 

 

 

(“the Guarantor”)

 

 

 

 

 

 

 

AGREEMENT

 

 

 

 

Solicitor for the Northern Territory

 

45 Mitchell Street

 

DARWIN NT 0800

 

 

 

 

 

 

 

Telephone:

(08) 8999 7623

 

Facsimile:

(08) 8999 6316

 

 

 

 

 

 

 

Ref: 20051515 AJS:ME / KMC

 

 

 

 

C200515806 – Vista Corp – –1 February
2006 – clean copy

 

--------------------------------------------------------------------------------